Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Claims 1-14 are presented for examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/31/2019 and 03/15/2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
6.	Claim 6 claims “a method further comprising: performing RSSI measurement based on a reference signal received in the SSB, based on that the frequency band of the SSB is included in the BWP.”  However, this method is dependent from claim 1, which comprises the feature “performing received signal strength indicator (RSSI) measurement based on a reference signal received in a bandwidth part (BWP) configured for the UE, based on that a frequency band of the SSB is not included in the BWP.”  It is unclear how applicant performs these two alternative steps at the same time.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9.	Claim(s) 1-3 and 7-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 2010/142527 A1 by Mueller et al. (hereafter referred to as Mueller, cited by applicant).
claim 1, Mueller teaches a measurement method performed by a user equipment (UE) (see at least Fig. 1), the measurement method comprising:
performing reference signal received power (RSRP) measurement based on a synchronization signal block (SSB) received from a serving cell (see at least Fig. 4 (402);
performing received signal strength indicator (RSSI) measurement based on a reference signal received in a bandwidth part (BWP) configured for the UE, based on that a frequency band of the SSB is not included in the BWP (see at least pg. 10 lines 1-20); and
determining a reference signal received quality (RSRQ) based on the performed RSRP measurement and the performed RSSI measurement (see at least Fig. 4 (406)).

Regarding claim 2, Mueller teaches the measurement method of claim 1.  In addition, Mueller teaches the measurement method of claim 1 further comprising: receiving information for a band for RSSI measurement included in the BWP from the serving cell (see at least pg. 10 lines 30-32), wherein the band for RSSI measurement is a frequency band included in the BWP (see at least pg. 10 lines 1-20).

Regarding claim 3, Mueller teaches the measurement method of claim 2.  In addition, Mueller teaches wherein the performing of the RSSI measurement is performing RSSI measurement based on a reference signal received in the band for RSSI measurement (see at least pg. 10 lines 7-29).

Regarding claim 7, Mueller teaches the measurement method of claim 1.  In addition, Mueller teaches the method of claim 1 further comprising: reporting the determined RSRQ to the serving cell (see at least pg. 11 lines 2-8).

Regarding claim 8, Mueller teaches the measurement method of claim 1.  In addition, Mueller teaches further comprising: reporting information for an antenna-related capability to the serving cell (see at least pg. 11 lines 22-28).

Regarding claim 9, Mueller teaches the measurement method of claim 8.  In addition, Mueller teaches wherein the information for the antenna-related capability includes information for whether a receiving antenna supports analog beamforming (see at least pg. 11 lines 22-28).

Regarding claim 10, Mueller teaches a user equipment (UE) performing measurement (see at least Fig. 1) comprising:
a transceiver (see at least pg. 13 lines 1-7); and
a processor to control the transceiver (see at least pg. 13 lines 5-7), the processor is configured to:
perform reference signal received power (RSRP) measurement based on a synchronization signal block (SSB) received from a serving cell (see at least Fig. 4 (402);
perform received signal strength indicator (RSSI) measurement based on a reference signal received in a bandwidth part (BWP) configured for the UE, based on that a frequency band of the SSB is not included in the BWP (see at least pg. 10 lines 1-20); and
determine a reference signal received quality (RSRQ) based on the performed RSRP measurement and the performed RSSI measurement (see at least Fig. 4 (406)).

Regarding claim 11, Mueller teaches the UE of claim 10.  In addition, Mueller teaches wherein the processor is further configured to:
control the transceiver to receive information for a band for RSSI measurement included in the BWP from the serving cell (see at least pg. 10 lines 30-32); and
performs RSSI measurement based on a reference signal received in the band for RSSI measurement, and wherein the band for RSSI measurement is a frequency band included in the BWP (see at least pg. 10 lines 1-20).

Regarding claim 12, Mueller teaches the UE of claim 10.  In addition, Mueller teaches wherein the processor is further configured to: control the transceiver to report information for an antenna-related capability to the serving cell (see at least pg. 11 lines 22-28).

Regarding claim 13, Mueller teaches the UE of claim 12.  In addition, Mueller teaches wherein the information for the antenna-related capability includes information for whether a receiving antenna supports analog beamforming (see at least pg. 11 lines 22-28).

Regarding claim 14, Mueller teaches the UE of claim 10.  In addition, Mueller teaches wherein the UE communicates with at least one of a mobile terminal, a network, or an autonomous vehicle other than the UE (see at least Fig. 1).

Allowable Subject Matter
10.	Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA W COSME whose telephone number is (571)270-7225.  The examiner can normally be reached on M-F 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 5712727905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATASHA W COSME/Primary Examiner, Art Unit 2465